Case 3:17-cv-00483-BJD-MCR Document 212 Filed 08/31/21 Page 1 of 8 PageID 1775




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


 COREY MILLEDGE,

                    Plaintiff,

 v.                                              Case No. 3:17-cv-483-BJD-MCR

 KENNETH S. TUCKER, et al.,

                  Defendants.
 ______________________________

                                     ORDER

       Before the Court is Defendants’ second, limited motion for summary

 judgment (Doc. 204; Motion), with an exhibit (Doc. 204-1; Def. Ex.), which

 Plaintiff opposes through his Court-appointed counsel (Doc. 205; Pl. Resp.).1

 The claims in this case arise out of two incidents that occurred on June 22,

 2012, at Suwannee Correctional Institution (Doc. 27; Am. Compl.). Only one

 claim arising out of the first incident is relevant to the motion before the Court:

 Plaintiff’s First Amendment retaliation claim against Defendant Parrish.

 Briefly, Plaintiff alleges Defendants Parrish, Sodrel, Greene, Box, and Polanco

 gratuitously beat him inside the medical room in a manner Plaintiff describes



       1 At Plaintiff’s request, his Court-appointed counsel has moved to withdraw
 (Doc. 207). A hearing on this motion is scheduled for September 9, 2021, before the
 assigned magistrate judge.
Case 3:17-cv-00483-BJD-MCR Document 212 Filed 08/31/21 Page 2 of 8 PageID 1776




 as a planned attack. See Am. Compl. at 13. He contends Defendant Parrish

 participated in the alleged beating in retaliation for him having filed a

 grievance against her. Id. at 12. Allegedly, Defendant Parrish told Plaintiff

 before the incident, “I’m going to get you for lying on me in your grievance.” Id.

       Defendants argue Plaintiff’s retaliation claim against Defendant Parrish

 is not viable because Plaintiff was found guilty of the disciplinary charge

 Defendant Parrish filed against him following the incident. See Motion at 1.

 See also Def. Ex. at 1. Defendants primarily rely on O’Bryant v. Finch, 637

 F.3d 1207, 1215-16 (11th Cir. 2011), which held, “If a prisoner is found guilty

 of an actual disciplinary infraction after being afforded due process and there

 was evidence to support the disciplinary panel’s fact finding, the prisoner

 cannot later state a retaliation claim against the prison employee who reported

 the infraction in a disciplinary report.”

       According to the disciplinary report, Defendant Parrish reported

 Plaintiff “lunged forward and bit [her] left index finger” when she was

 conducting a search for contraband. See Def. Ex. at 1. Based on Defendant

 Parrish’s statement and subsequent investigation, Plaintiff was found guilty

 of battery or attempted battery. Id. Defendants contend Plaintiff received due

 process at the disciplinary hearing and there was some evidence to support the

 finding that Plaintiff engaged in the conduct Defendant Parrish reported. See


                                         2
Case 3:17-cv-00483-BJD-MCR Document 212 Filed 08/31/21 Page 3 of 8 PageID 1777




 Motion at 2-3. See also Def. Ex. at 1 (noting Plaintiff declined staff assistance

 and refused to appear for the hearing). Defendants acknowledge Plaintiff

 alleges the retaliatory act (or the harm) was the excessive force incident itself,

 not the filing of the disciplinary report. See Motion at 2. But they say without

 elaboration or explanation, “that should not change the result” because

 Plaintiff “was found guilty of the conduct alleged against him during [the]

 incident.” Id. at 2.

       In response, Plaintiff acknowledges the O’Bryant rule generally applies

 in such cases. See Pl. Resp. at 4. However, he claims the disciplinary panel’s

 decision is not “final” because he appealed the decision but received no

 response. Id. In support, Plaintiff cites a decision from the Northern District of

 Florida, Jackson v. Melia, No. 4:13CV398-WS, 2015 WL 1808892, at *12 (N.D.

 Fla. Apr. 21, 2015). See Pl. Resp. at 4. In Jackson, the court found the plaintiff’s

 retaliation claim was not barred “because the disciplinary report was

 overturned.” See 2015 WL 1808892, at *12.

       The facts here are distinguishable from those in Jackson in a material

 way: Plaintiff does not demonstrate the disciplinary report was overturned.

 Assuming Plaintiff did appeal the disciplinary committee’s findings,2 Plaintiff


       2 With his response, Plaintiff provides a copy of a grievance he sent to the Office
 of the Secretary for the Florida Department of Corrections on August 20, 2012. See
 Pl. Resp. at 9. In that grievance, Plaintiff reported the incidents that are the basis of
 his complaint, and he noted he had sent grievances directly to the institution on July
                                              3
Case 3:17-cv-00483-BJD-MCR Document 212 Filed 08/31/21 Page 4 of 8 PageID 1778




 cites no authority suggesting the adjudication of guilt is not “final” simply

 because he received no response to his appeal. In fact, the relevant provision

 of the Florida Administrative Code provides, “If an error is discovered at any

 time after an inmate has been found guilty of a disciplinary infraction, the

 warden, . . . or the deputy director of institutions (classification) or designee is

 authorized to cause a rehearing to take place within 30 days of the discovery

 of the error or the receipt of a successful grievance or appeal.” See Fla. Admin.

 Code r. 33-601.310(1). There is no evidence of a successful grievance or appeal,

 and given Plaintiff did not receive a rehearing, the disciplinary committee’s

 finding of guilt would appear to stand.

       Regardless of whether the disciplinary report against Plaintiff is “final,”

 the Eleventh Circuit decision upon which Defendants rely is inapplicable

 under the circumstances. In O’Bryant, the plaintiff claimed two prison guards

 retaliated against him for filing grievances by submitting fabricated

 disciplinary reports against him. See 637 F.3d at 1211. The court affirmed

 summary judgment in favor of the prison guards because the plaintiff was

 convicted of the disciplinary charges after “being afforded adequate due




 6, 2012, July 20, 2012, and again on August 8, 2012, but he received no responses. Id.
 at 9-13. In the grievance, he does not mention disciplinary charges or the hearing, id.,
 which was held on August 9, 2012, before he initiated the grievance process at the
 institution level, see Def. Ex. at 1.
                                            4
Case 3:17-cv-00483-BJD-MCR Document 212 Filed 08/31/21 Page 5 of 8 PageID 1779




 process.” Id. at 1215. The court reasoned that a later judicial challenge to the

 disciplinary report itself—in the form of a retaliation claim—would “render the

 disciplinary system impotent” because, if the plaintiff were to succeed in court

 on his retaliation claim, the factual findings would directly contradict those of

 the disciplinary committee. Id. at 1216. As the Eleventh Circuit succinctly

 explained in a later opinion, “It could not both be true that (1)

 the reports against [the plaintiff] were false and retaliatory (as his federal

 claim alleged), and (2) those same reports were true and not retaliatory (as

 the disciplinary panel concluded).” See Sears v. Roberts, 922 F.3d 1199, 1206

 (11th Cir. 2019).

       By the plain language of the O’Bryant rule, a retaliation claim will be

 barred only when the prisoner directly challenges a disciplinary report by

 asserting the reporting prison official fabricated the allegations: “If a prisoner

 is found guilty of an actual disciplinary infraction after being afforded due

 process and there was evidence to support the disciplinary panel’s fact finding,

 the prisoner cannot later state a retaliation claim against the prison employee

 who reported the infraction in a disciplinary report. 637 F.3d at 1215 (second

 emphasis added).

       In the Sears case, the Eleventh Circuit emphasized the basis for its

 holding in O’Bryant. See 922 F.3d at 1206. The plaintiff in Sears alleged


                                         5
Case 3:17-cv-00483-BJD-MCR Document 212 Filed 08/31/21 Page 6 of 8 PageID 1780




 officers used excessive force against him in violation of the Eighth Amendment.

 Id. at 1204. The district court granted summary judgment for the defendants

 because the plaintiff was found guilty of the conduct charged in the disciplinary

 report. Id. at 1205. The Eleventh Circuit vacated the district court’s order,

 holding the success of the plaintiff’s Eighth Amendment claims would not

 “depend on a finding that the disciplinary panel’s decision was wrong.” Id. at

 1207. In this regard, the court drew a comparison to a Heck-bar analysis,

 noting the “disciplinary panel decided only that [the plaintiff] committed

 battery” against an officer, but it “did not make any factual findings about what

 the officers did to [the plaintiff] after that.” Id. (citing Dixon v. Hodges, 887

 F.3d 1235, 1238 (11th Cir. 2018)).3

       Similar to a Heck-bar analysis, whether the O’Bryant bar applies is a

 fact-specific inquiry. And contrary to Defendants’ unsupported contention, the

 type of retaliatory conduct alleged matters. If a prisoner alleges a prison official

 falsified a disciplinary report because the prisoner exercised his First

 Amendment right to free speech, and the prisoner was adjudicated guilty after

 having been afforded due process, his retaliation claim against the reporting

 officer would be barred under O’Bryant. This is so because a successful


       3  “[A]s long as it is possible that a § 1983 suit would not negate the underlying
 [punishment], then the suit is not Heck-barred.” Dixon, 887 F.3d at 1238 (alteration
 in original).
                                            6
Case 3:17-cv-00483-BJD-MCR Document 212 Filed 08/31/21 Page 7 of 8 PageID 1781




 retaliation claim would require the plaintiff to prove facts directly

 contradicting those found by the disciplinary committee.

       But the same is not necessarily true if the alleged retaliatory conduct

 was a physical assault or other adverse action because the factual foundation

 for the claims may not conflict. See, e.g., Jacoby v. Mack, 755 F. App’x 888, 903

 (11th Cir. 2018) (holding the district court erred in dismissing the portion of

 the plaintiff’s retaliation claim based upon unjustified, targeted cell and strip

 searches but affirming dismissal of the portion of the plaintiff’s retaliation

 claim based upon alleged false disciplinary charges because the plaintiff “was

 afforded due process in the hearing”); see also Bumpus v. Watts, 448 F. App’x

 3, 5, 6 (11th Cir. 2011) (affirming dismissal of the plaintiff’s retaliation claim

 insofar as it was based on alleged wrongful disciplinary action but reversing

 dismissal of the portion of the retaliation claim based on other alleged wrongful

 conduct—the plaintiff’s removal from a higher-paying prison job, his

 placement in “the hole,” and confiscation of personal property).

       Here, Plaintiff does not allege the retaliatory conduct (or the harm) was

 the filing of false disciplinary charges against him. In fact, he does not dispute

 the factual foundation of the disciplinary report. Plaintiff argues instead that

 the retaliatory conduct was the alleged planned beating that occurred inside

 the medical room. Plaintiff’s success on his retaliation claim against Defendant


                                         7
Case 3:17-cv-00483-BJD-MCR Document 212 Filed 08/31/21 Page 8 of 8 PageID 1782




 Parrish would not necessarily contradict the factual basis for the disciplinary

 charges against him. In other words, if a jury were to find that Defendant

 Parrish used excessive force against Plaintiff in retaliation for him having filed

 a grievance, the disciplinary committee’s finding that Plaintiff bit Defendant

 Parrish would not necessarily be undermined.

       Accordingly, Defendants’ motion for summary judgment (Doc. 204) is

 DENIED.

       DONE AND ORDERED at Jacksonville, Florida, this 30th day of

 August 2021.




 Jax-6
 c:
 Counsel of Record




                                         8
